Citation Nr: 0501862	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  00-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left leg venous 
insufficiency.

2.  Entitlement to service connection for a disability 
manifested by low back pain, to include on a secondary basis.

3.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 40 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in April 1999, the RO denied the 
veteran's claim for an increased rating for varicose veins.  
This case was previously before the Board in June 2001, at 
which time it was remanded for additional development of the 
record.  The Board also directed the RO to adjudicate the 
issues of service connection for venous insufficiency of the 
left leg, a back disability, to include on a secondary basis 
and entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

In a rating decision dated in August 2002, the RO denied the 
veteran's claims for service connection for left leg venous 
insufficiency, a back disability, to include on a secondary 
basis and a total rating based on individual unemployability 
due to service-connected disability.  

In June 2003, the Board again remanded the issue of 
entitlement to an increased rating for varicose veins of the 
right lower extremity, the only issue then before it.  The 
case is again before the Board for appellate consideration.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  In this case, the appellant has not been 
provided with notice of what specific information and/or 
specific medical or lay evidence, not previously submitted, 
is necessary to substantiate each of his claims, and what 
specific evidence, if any, he is expected to obtain and 
submit, and what specific evidence will be retrieved by VA.  
Further, he must be advised to send any evidence in his 
possession pertinent to the appeal to VA.  The Board notes 
that the supplemental statement of the case issued in October 
2003 provided the pertinent regulation concerning VA 
development, but this is not sufficient to comply with the 
requirements of the law.  The Board acknowledges that the RO 
sent two letters to the veteran in an attempt to comply with 
the requirements set forth in the VCAA.  However, a review of 
these January and July 2001 letters shows that they are 
inadequate.  



Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate each of 
the claims on appeal, to include what 
specific evidence, if any, he is expected 
to obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  Following completion of the above, if 
additional evidence is received, the RO 
should review the evidence and determine 
whether the veteran's claims may be 
granted.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



			
	Shane A. Durkin	Robert E. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


